[Cite as Jackson v. Jackson, 2020-Ohio-3517.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



ANGELINA NICOLE JACKSON,                          :      APPEAL NO. C-190383
                                                         TRIAL NO. DR1000267
        Plaintiff-Appellee,                       :
                                                            O P I N I O N.
  vs.                                             :

KORY AKIN JACKSON,                                :

    Defendant-Appellant.                          :




Appeal From:        Hamilton County Court of Common Pleas, Domestic Relations
                    Division

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: June 30, 2020



Angelina Nicole Jackson, pro se,

Kory Akin Jackson, pro se.
                    OHIO FIRST DISTRICT COURT OF APPEALS



C ROUSE , Judge.

       {¶1}   Defendant-appellant Kory Jackson appeals the decision of the

Hamilton County Court of Common Pleas, Domestic Relations Division, denying his

motion to reconsider the magistrate’s contempt decision. For the reasons set forth

below, we dismiss this appeal.

       {¶2}   Plaintiff-appellee Angelina Jackson and Kory Jackson dissolved their

marriage in 2010.    All issues pertaining to the dissolution were resolved by a

separation agreement dated April 9, 2010. As it relates to this appeal, the separation

agreement provided that Kory would retain the marital home and refinance the

mortgage (currently in Angelina’s name).        The separation agreement further

provided that if Kory was unable to secure refinancing, then he would make the

monthly mortgage payments and pay the balance in full within four years of the date

of the agreement.

       {¶3}   On July 6, 2018, Angelina filed a motion for contempt alleging that

Kory failed to refinance or pay the remaining balance on the mortgage. At the

hearing on the motion, Kory testified that he could not obtain refinancing and that

he was unable to pay the debt in full. In a decision filed on November 7, 2018, the

magistrate found Kory in contempt for his failure to pay the mortgage in accordance

with the separation agreement and sentenced him to 30 days in jail. On a separate

page in the same November 7 entry as the magistrate’s decision, the trial court

adopted the magistrate’s decision and allowed the timely filing of objections to

operate as an automatic stay of the judgment. See Civ.R. 53(D)(4)(c)(i).

       {¶4}   Following the decision and entry, Kory filed a litany of motions. On

November 15, Kory filed a motion for reconsideration and a motion to modify the

separation agreement on unrelated matters.        On November 19, Kory filed an



                                          2
                     OHIO FIRST DISTRICT COURT OF APPEALS



amended motion for reconsideration. On November 20, Kory filed objections to the

magistrate’s decision. The trial court dismissed the objections on December 17,

2018, due to Kory’s failure to file a transcript of proceedings. Kory never appealed the

November 7 entry.

       {¶5}    On January 9, 2019, the magistrate heard the November 15 motion to

modify the separation agreement and the November 15 motion for reconsideration.

On March 28, 2019, the magistrate issued a decision granting the motion to modify

and denying the motion for reconsideration. Kory filed objections relating to the

motion for reconsideration. On June 5, 2019, the trial court denied Kory’s objections

holding that the motion for reconsideration was a legal nullity. Kory timely appealed

the June 5 entry.

       {¶6}    In his sole assignment of error, Kory argues that the trial court erred by

failing to determine his motion for reconsideration on the merits. We disagree.

       {¶7}    A trial court retains continuing jurisdiction to reconsider an order any

time prior to the entering of a final judgment. Phillips v. Mufleh, 95 Ohio App.3d

289, 293, 642 N.E.2d 411 (6th Dist.1994).          Once a final judgment is entered,

however, it cannot be reconsidered by the trial court.         In re Criminal Charges

Against Groves, 4th Dist. Hocking No. 17CA9, 2018-Ohio-1406, ¶ 22 (“It is well

settled that a trial court loses jurisdiction over a case after issuing the final judgment

that resolves all claims before it.”). Therefore, motions for reconsideration of a final

judgment in the trial court are a nullity. Pitts v. Dept. of Transp., 67 Ohio St.2d 378,

379, 423 N.E.2d 1105 (1981).

       {¶8}    Pursuant to Civ.R. 53(D)(4)(a), the magistrate’s decision is effective

when it is adopted by the trial court. Thus, a final judgment is rendered when the

trial court adopts the decision or otherwise enters judgment on the decision. See



                                            3
                     OHIO FIRST DISTRICT COURT OF APPEALS



Civ.R. 54 (defining “judgment” as a “written entry ordering or declining to order a

form of relief, signed by a judge, and journalized on the docket of the court”).

       {¶9}    In this case, the trial court adopted the magistrate’s decision on the

same day that the magistrate held Kory in contempt, November 7, 2018. Although

any objections filed within 14 days of the entry would operate as a stay of the

judgment pursuant to Civ.R. 53(D)(4)(c)(i), the November 7 entry was a final

judgment not subject to reconsideration.         Therefore, pursuant to Pitts, Kory’s

November 15 motion for reconsideration and November 19 amended motion for

reconsideration constituted legal nullities. The magistrate’s March 28 decision and

the trial court’s June 5 order purporting to rule on such motions were also nullities.

See Fifth Third Bank v. Cooker Restaurant Corp., 137 Ohio App.3d 329, 333, 738

N.E.2d 817 (1st Dist.2000) (holding that all judgments flowing from motions for

reconsideration after a final judgment are a nullity); State v. Pewett, 2016-Ohio-

7757, 73 N.E.3d 1108, ¶ 8 (1st Dist.) (same).

       {¶10} Kory never appealed the trial court’s November 7 entry adopting the

magistrate’s finding of contempt. Instead, Kory appealed from the trial court’s June

5 order adopting the magistrate’s denial of his motion for reconsideration. Because

Kory did not appeal from a final judgment, we lack jurisdiction over this case and

must dismiss the appeal. See Pewett at ¶ 9. The trial court’s November 7 entry

adopting the magistrate’s contempt decision remains in effect.

                                                                       Appeal dismissed.

M OCK , P.J., and B ERGERON , J., concur.


Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            4